Case: 11-30632     Document: 00511797262         Page: 1     Date Filed: 03/22/2012




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                                            FILED
                                                                          March 22, 2012

                                       No. 11-30632                        Lyle W. Cayce
                                                                                Clerk

FRANKS INVESTMENT COMPANY L.L.C.,

                                                  Plaintiff - Appellant
v.

UNION PACIFIC RAILROAD COMPANY,

                                                  Defendant - Appellee.



                   Appeal from the United States District Court
                      for the Western District of Louisiana
                              USDC No. 5:08-CV-97


Before REAVLEY, ELROD, and HAYNES, Circuit Judges.
PER CURIAM:*
        Having reviewed the briefs, considered the pertinent portions of the
record, and heard oral arguments, we conclude that Franks Investment
Company, L.L.C., has not demonstrated any error warranting reversal. The
judgment of the district court is AFFIRMED.




        *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.